Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or render obvious the limitations of claims 1, 21, or 25.
Applicant’s remarks filed 08/12/2022 provide cogent remarks as to the failings of the prior art.
In particular, the claims are directed to the scanning of a stream of one or more fluids in the manufacturing of a foam board. The prior art recognizes the quality testing of finished foam boards which occurs after their fluid state is resolved into a solid state. Furthermore, the prior art recognizes scanning backed-foam streams, but the scanning of a backing is not equivalent to the scanning of a fluid stream. The invention and disclosure makes clear distinctions between foam in its fluid state and backing which is utilized to cover the foam during the manufacturing process, i.e. in light of the specification it is clear that scanning a fluid stream involves scanning a non-backed, fluid-state foam.
The prior art does not establish a prima facie case of obviousness for modifying the closest prior art of record (see the Office Actions dated 02/18/2022 and 06/13/2022) to include the claimed fluid scanning coupled with the totality of claims 1, 21, and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763